FIRST INVESTORS TAX EXEMPT FUNDS 110 Wall Street New York, New York 10005 212-858-8000 May 4, 2012 VIA EDGAR Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re: First Investors Tax Exempt Funds File Nos. 002-82572 and 811-03690 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive forms of the statutory prospectus and statement of additional information used with respect to First Investors Tax Exempt Funds do not differ from those contained in Post-Effective Amendment No. 38 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on April 26, 2012. If you have any questions or comments concerning the filing, please contact me at 212-858-8144. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Tax Exempt Funds
